VALLIANT, J.
The information filed by the Attorney-General- gives the court to understand that respondents Goffee and others are officers of the Board of Trade of Kansas City,'and that respondents Miller and others have been appointed by that board to weigh grain brought to or shipped from that market, and under such appointment have usurped the office of weighmasters created by law under article 3 of chapter 117, Revised Statutes 1899, entitled, “Inspection of Grain,” and have excluded therefrom certain persons named, to-wit, J. T. Bradshaw and others, who- were duly appointed by the Board of Railroad and Warehouse Commissioners and who have qualified according to law; that respondents refuse to permit the official weighmasters to weigh any grain except such as is received into or sent out of a public warehouse, and the members of the Board of Trade refuse to accept the certificates of the State weighmasters as to the weight of grain or to pay the lawful fees for the same except grain going into or out of a public warehouse.
The answer of respondents admits that the Board of Trade have appointed Miller and other respondents named as weighmasters, and that they do now weigh for the members of the Board of Trade all grain handled by them in that market except what goes into- public warehouses, and that the Board of Trade accepts the certificates of weight furnished by them, but they deny that in so doing the weighers appointed by the Board of Trade usurp the office of the State weighmasters. They say that the weighmasters appointed by the Board of Railroad and Warehouse Commissioners have authority under the statute to weigh only grain that goes into a public warehouse, but that the weighing of their grain that does not go into a public warehouse is a matter of their own private business with which the *679State has nothing to do. They say that under the law the State inspectors have no authority to inspect any grain except that which goes into a public warehouse, but that the State inspectors have for a long time, for convenience, been permitted by respondents to inspect all grain dealt in by them, whether coming from or going into public elevators or elsewhere, except that sold by sample and upon actual examination; the result being that all grain handled in that market, except as above stated, is sold on certificate of the State inspector as to classification, but on certificate of respondents’ weighers as to weight.
They say to construe the statute to mean that they cannot buy and sell grain which does not go into a public warehouse without having it inspected by a State inspector and weighed by a State weigher, would be to bring the statute in conflict with sections 4 and 30 of article 2 of our State Constitution, and section 8 of article 1 and the fourteenth amendment of our Federal Constitution.
The cause is submitted on a motion of the Attorney-General for judgment on the pleadings.
I. If all that the Attorney-General claims as the official rights of the State weighmasters be conceded, it is still doubtful if quo ivarranto is the proper remedy. The members of the Board of Trade have a right on their own account to employ men to weigh their grain for them and to accept their certificates of weight, even if it is the duty of the State weighmasters also to weigh the same grain and to give certificates of the weights. And if the law gives to the certificates of the State weighmaster a legal effect as evidence, still if the person buying or selling the grain should prefer to have it weighed by some other person and to base his business transaction in reference to it on.the unofficial rather than the official certificates, he would have a right to do so. Such a course would not prevent the State weigh-master from performing his official duty or deprive him *680of Ms fees. The statute, of course, could not give to the official certificate the force of conclusive evidence, because that would be to deny a party whose rights were affected the right of trial under due process of law. But statutes frequently give official certificates the force of prima-facie evidence and in so doing they violate no constitutional provision.
It is not alleged that respondents, Miller and others, weighers appointed by the Board of Trade, are pretending that they were appointed by the Board of Railroad and Warehouse Commissioners or that they are claiming to act under the statute relating to official weighmasters; they are only weighing the same grain and issuing certificates of the weight thereof that it is alleged in the information it is the official duty of the State weighmasters to Weigh and certify. In order to do what they are doing it is not necessary for the unofficial weighers to intrude into the office of the State weighmasters, nor do their weighing and certifying prevent the officials from also weighing and certifying.
But it is alleged in the information, and not denied, that the respondents refuse to allow the State weigh-masters to weigh any grain except that consigned to public warehouses, and since counsel on both sides seem to recognize that as an intrusion of the unofficial weighers into the office of the State weighmasters, we will so far defer to the learned counsel as to consider the legal questions in the form presented in their briefs.
II. The statute authorizing the appointment of official weighmasters to weigh grain brought to market in this State was passed in 1893, and is now section 7676, Rev. Stat. 1899, the first sentence of which is: “It shall be the duty of the chief inspector provided for by this article, to nominate to the commissioners suitable persons to act as weighmasters at such points in this State wherever State grain inspection may be established in conformity with section 7655 of this article.”
*681Respondents in their brief interpret that sentence to mean that wherever State grain inspection is established in conformity with section 7655, State weigh-masters are to be appointed, and on that interpretation they base the argument that since section 7655, Revised Statutes 1899, is exactly the same as section 5637, Revised Statutes 1889, and since the Act of 1899 was interpreted in State ex rel. v. Smith, 114 Mo. 180, to establish State grain, inspection at public warehouses only, therefore when section 7676, of the present statute, authorizes, the weighing of grain wherever State grain inspection is established in conformity to section 7655, it means that the weighing of grain is authorized at public warehouses only. The conclusion there drawn would be correct if the interpretation of section 7676 on which the argument is based was correct, but that interpretation is not correct.
The reference in section 7676 to section 7655 is not for the purpose of ascertaining where State inspection is established, because section 7655 does not relate to that subject, but it is for the purpose of ascertaining the manner in which the appointments are to be made. Section 7655, which is the same as section 33 of the original Act of 1889 (Laws 1889, p. 124), was not referred to in the opinion of State ex rel. v. Smith, above cited. That case turned on the construction of other sections in that act which did provide for the establishment of grain inspection, and it was decided that the act authorized the establishment of State inspection of only such grain as went into or out of public warehouses.
Section 7655 refers only to the manner of appointment of a deputy inspector and assistant inspectors and their qualifications. Therefore when section 7676 calls for the appointment of weighmasters and refers to 7655, it means that they are to be appointed in the manner therein specified for the appointment Of a deputy and assistant inspectors. All the provisions of the stat*682ute for the establishment of State inspector were adopted in preceding sections and then the act, by section 7655, provided for the appointment of a deputy and assistant inspectors in these words:
Sec. 7655. “The said chief inspector shall be authorized to nominate to the commissioners such suitable persons in sufficient numbers as may be deemed qualified for a deputy chief inspector, to be acting chief inspector in the absence of the chief inspector, and assistant inspectors who shall not be interested in any warehouse, and also such other employees as may be necessary to properly conduct the business of his office; and the said commissioners are authorized to make such appointments. ’ ’
The sentence from section 7676.above quoted has no punctuation except a comma after the word “article” in the second line until it ends with a semicolon. If a comma is placed after the word “commissioners” and after the word “established” there would be less room for misunderstanding of the meaning, but even without punctuation, reading the sentence in the light of the section to which it refers, it can have no other meaning than this: “It shall he the duty of the chief inspector provided for by this article to nominate to the commissioners, in conformity with section 7655 of this article, suitable persons to act as weighmasters at such points in this State wherever State grain inspection may be established.” The General Assembly by that act meant to say that wherever State inspection was established there should also be State weighing, and that the weighers should be appointed in the same manner that the State inspectors were appointed as specified in section 7655. If reference to section 7655 is not for the purpose of indicating the manner in which the appointments are to be made it is meaningless, because that section provides for nothing else.
Official grain inspection was first established in this State by an act of the General Assembly in 1889. [Laws *6831889, p. 124, which act became art. 3, chap. 87, E. S. 1889, secs. 5605 to 5657.] That act came before this court for interpretation in the .case of State ex rel. v. Smith, above cited. In the opinion in that case the title to the act was quoted, in which were these words: ‘ ‘ providing for the organization of public warehouses and to regulate the warehousing and inspection of grain in public warehousesExpress reference is made in the opinion to section 3 of the act declaring what is embraced in the term ‘ ‘ public warehouses, ’ ’ and to sections 8 and 9 which limit the inspection to receipts and deliveries of grain by and from public warehouses, and the conclusion was reached that the act provided for the establishment of inspection of only such grain as was td go into or out of public wharehouses. Since the decision of that case the statutes on this subject have been amended and the question we now have is, Do the amendments require inspection of grain other than that going into or out of public warehouses?
The amendment of March 9, 1893 (section 7676), calls for official weighmasters and official weighing wherever official inspection has been established and not elsewhere, and for the weighing of grain “which may be subject for inspection,” not other grain. This must be understood to mean that official weighing is authorized wherever the official inspectors have lawful authority to inspect and when the grain is “subject for inspection,” not otherwise, and not even where in point of fact the inspectors do inspect grain not “subject for inspection” by permission of the Board of Trade.
In the answer of respondents it is said that in point of fact for a long time the official inspectors have inspected and do now inspect all grain handled in the Kansas City market, whether or not it goes into or out of a public warehouse and give certificates of classification, but it is said they do so by permission of the Board of Trade; if that is so, no authority to weigh the grain by official weighmasters can be predicated on such ac*684tion; the Board of Trade can neither enlarge nor restrict the lawful authority of the State officials.
The amendments to the Act of 1889 hearing on the question before us, made since the decision of the case above cited, are as follows:
Section 3 of the original Act of 1899, which is section 5607, Revised Statutes 1889, is as follows:
“Sec. 5607. Public warehouses shall embrace all warehouses, elevators and granaries in which is stored grain in bulk, and in which the grain of different owners is mixed together, or in which grain is stored in such a manner that the idenity of different lots cannot be accurately preserved: Provided, that no warehouse, elevator or granary with a capacity of less than 50,000 bushels measurement shall be considered a public warehouse. ’ ’
That section was repealed in 1893 and in lieu thereof a section was enacted which is now section 7625, Revised Statutes 1899, declaring, “All buildings, elevators or warehouses wherever State grain inspection may be established by the State Board of Railroad and Warehouse Commissioners in this State, and having a capacity of not less than fifty thousand bushels . . . for the purpose of storing grain of different owners for a compensation, are hereby declared public warehouses.” This amendment has but little if any bearing on the point now under consideration. It defines a public warehouse to be one of the capacity named, kept for the purpose of storing grain of different owners for a compensation. As this case is submitted for judgment on the pleadings, there is no question of fact as to the character of the warehouses used by the members of the Board of Trade in their business. They say in their answer that the grain weighed by the weighers appointed by them does not go into or come out of public warehouses; we must therefore take that as a fact.
In section 39 of the original grain inspection act, being section 5643, Revised Statutes 1889, it was made *685a misdemeanor for any one not duly appointed and qualified as required by tbat act to assume to act as an inspector. That section was amended by the Act of March 31, 1893 (Laws 1893, p. 182), by prefixing to it these words: “The inspection or grading of grain in this State, whether into or out of warehouses, elevators or in cars, barges, wagons or sacks arriving at or shipped from points- where State grain inspection is established must be preformed by such persons as may'be duly appointed, sworn and have given bond under this act,” etc.
The Attorney-General is of the opinion that this amendment means that whilst the law does not make it obligatory on persons dealing in grain, which does not pass through a public warehouse, to have it inspected, yet if they do have it.inspected it must be by the official State inspectors. That is probably correct, and it may be that it is on that idea the respondents have conceded to the State inspectors the right to inspect all their grain, regardless of its relation to a public warehouse. But conceding that point does not settle the question in this case, because the official weighmasters are given authority to deal, not with grain which, though not subject to inspection, yet is, by the request of the owner or dealer, inspected, but only with that which is subject to inspection under the law of the State. We, therefore, still have the question, Does the law now under the amendments since 1889 require State inspection of grain that does not go into or out of a public warehouse 1
The chief amendment to the Act of 1889 is the Act of March 9,1893 (Laws 1893, p. 182), entitled, “An act to amend article 3, chapter 87, of the Revised Statutes of Missouri 1889, entitled ‘ Inspection of Grain, ’ by adding six sections thereto, to be known as sections 5657a, 5657b, 5657c, 5657d, 5657e, and 5657f.” These are now sections 7676 to 7681 inclusive Revised Statutes 1899.
The effect of this amendment was to add to the du*686ties of the Railroad and Warehouse Commissioners, which theretofore as regarded grain sent to market were limited to inspection and classification, the duty of weighing the grain which they were required to inspect. The act was not designed to provide for the weighing of grain as an independent subject, hut to add the duty of weighing to the duty of inspecting and have •them go together; it was an amendment to the grain inspection law; the official weighmasters were authorized to weigh grain that was “subject for official inspection,” nothing else.
It seems to have been assumed by the General Assembly which adopted this amendment that under the law as it had theretofore been enacted, official inspection was not limited to grain going into or out of public warehouses, for there is language in the amendatory act that so implies. It calls, in section 7676, for weighmasters to be appointed “at such points in this State wherever State grain inspection is established,” and in section 7679 it says: “At all terminals or other points within this State wherever State grain inspection may be established, it shall be the duty of all the railroads to provide suitable scales upon which all grain handled by them, and not consigned to public warehouses, but subject to inspection, may be weighed as required by this act. ’ ’
“The points in this State” mentioned in those two sections are not public warehouses where grain is inspected, but are those great markets to which grain is shipped and wherein the Railroad and ‘Warehouse Commissioners have established State inspection, whether there be public warehouses there are not; for example, St. Joseph Kansas City, St. Louis. But the language used indicates that the law-makers were of the opinion that all grain sent to market to either of those points was subject to inspection, or at least that some grain sent to those markets would be subject to State inspection, although not to go into a public warehouse. In section 7676 it is made the duty of the weighmasters to *687“supervise the weighing of all grain before moving from the car which may be subject for inspection,” and in section 7679 the railroads are to provide scales on which to weigh grain not consigned to a public warehouse “but which is subject to inspection.”
The language above quoted from those two sections of the amendatory act, does not purport to declare what grain shall be “subject for inspection,” but in the one it declares that the weighmasters shall supervise the weighing of all grain that is subject to State inspection, and in the other it imposes the duty on the railroads to furnish scales on which to weigh grain “not consigned to public warehouse, but subject to inspection.” The extent of the lawmaking effect of those two sections is that the weighmasters shall supervise the weighing of grain which is subject to inspection and the railroads shall furnish scales. That lawmaking effect eannot by interpretation be extended beyond its own purport on the ground that the language used implies that the lawmakers were under the impression that the 'preexisting law was broader than it really was.
The foregoing is all that there is in the amendatory act of 1893 that furnishes a base for the argument that the law has been so amended since the decision in State ex rel. v. Smith, as to authorize official inspection of grain other than that going into or out of a public warehouse.
There is one section of even this amendatory act that seems, inferentially at least, to limit the weighing of grain to such as goes into a public warehouse; that is section 7677, which authorizes the board of Railroad and Warehouse Commissioners to fix the charges for weighing, and requires the warehouseman to pay the charges and add the amount to the charges for storing. Under the act of April 7, 1893, above quoted, defining a public warehouse to be one in which grain of different owners was stored for a compensation, it would seem that the section providing for the weighing charges to *688be paid by tbe warehouseman and added to the storing charges, meant that it applied only to grain in a public warehouse.
Returning to the consideration of the language above quoted from sections 7676 and 7679, we note that that language does not purport to enlarge the duties of the inspectors or to render grain subject to official inspection that was not before so subject, but it erroneously assumes that grain sent to market to either of the cities in the State where State grain inspection was established was “subject for inspection,” though it was not destined to go into a public warehouse. The amendment does not authorize the official weighmasters to weigh any grain except such as was at the date of the amendment already “subject for inspection.”
Language in a legislative act which merely shows by implication that the lawmakers were under an erroneous impression as to what the previous law was at the time of the new enactment cannot be construed into a then present enactment as law of that which they erroneously assumed was already the law.
It is the duty of the court to give effect to the intention of the General Assembly, but that intention must be gathered from the act itself and from the expression of legislative purpose to make a law; the court cannot give the force of law to what was not . the law at the time, merely because it appears from language used in an act that the lawmakers erroneously supposed it was the law.
The amendatory act of March 9,1893, which we are now considering does not purport to alter or amend any section of the law as it theretofore existed in reference to State grain inspection; it only adds other sections providing for weighing the grain that by the law theretofore existing was subject to inspection.
It may be that the General Assembly, if it had then understood that grain inspection was by the law, as it then was, limited to public warehouse grain, would have *689so amended that law as to include other grain, but that is mere conjecture; we only know that, whether from misapprehension or disinclination, the General Assembly did not so amend this law, and we must take the law as we find it.
We have no doubt of the constitutional authority of the General Assembly in the exercise of the State’s police power to throw around persons who ship their grain to market in this State the protection that official inspection and official weighing can give. Without such protection the shipper is at the mercy of those who handle his grain in the great markets, and in the ordinary course of business he has no means, or at least no convenient or adequate means, of verifying the classification and weight of his grain. It is no infringement of the shipper’s constitutional rights to .tax his grain with reasonable charge for this official service, because whether a particular individual desires to avail himself of the service or not, such service is a wholesome control over the conduct of the business, and the State has the right to interfere for the protection of the public. And besides, there is nothing that could make the markets of this State more attractive to shippers than a reputation for intelligent and honest inspection and weighing.
But whether the police power of the State should be exercised or not in such matters, and if exercised to what extent, are questions in the first instance for the General Assembly and not for the courts. In the law governing the case before-us the General Assembly has gone no farther in the exercise of this police power than to provide for State inspection and State weighing of grain going into or out of public warehouses.
We rest our judgment therefore in favor of the respondents, not on the ground that the General Assembly could not, under the Constitution, pass a law requiring inspection and weighing of grain in the great *690markets of this State other than such as goes into or out of a public warehouse, but on the ground that the General Assembly has not done so.
Judgment for respondents.
Marshall, Gcmtt, Burgess and Fox, JJ., concur. Brace, G. J., absent; Lamm, J., dissents.